This is an action to recover for injuries alleged to have been caused by the negligence of the defendant.
From the testimony of the plaintiff and his witnesses it appears that the plaintiff, an elderly man, on the morning of June 12, 1902, was a passenger on one of the defendant's open cars running from Providence to Pawtucket. A strike against the company had been on for some days, accompanied with violence; but the mob had been suppressed in Providence, and cars were running regularly. The car ran as usual, stopping from time to time to take on and let off passengers, until it reached a point in Pawtucket on Pawtucket avenue at the junction with East avenue, when suddenly it was assailed with a shower of stones thrown from the side of the way. The plaintiff was probably struck by a stone, and rose from his seat in fright and extended his hand, as he says, to notify the conductor or to ring the bell. He was seen to walk to the side of the car and to fall to the ground. His own memory of what he did is uncertain, and the witnesses are unable to say whether he attempted to step off or not. When he fell his leg was broken, and he was considerably bruised and hurt in other parts of his body. There was no indication of danger visible to him or to any one on the car until the stones were thrown, except the presence of a large number of people on the street. The witnesses vary in stating the number of people there. The two policemen and another witness estimate that there were eight hundred or one thousand, and a citizen witness says there must have been one hundred and fifty. No one states that there was any uproar or threatening behavior in sight of the car on which the plaintiff was until it reached the crowd. The stones *Page 311 
were thrown by those in the rear, next to the houses. One witness testifies that the next preceding car, some fifteen minutes before, had been stoned a little farther down the street towards the center of the city of Pawtucket, but this car had passed out of sight before the following one appeared. The rest of the testimony relates to the physical condition of the plaintiff and the extent of his injuries.
After this testimony was in, the defendant moved that the presiding justice direct a verdict in its favor, and he granted the motion, saying: "The defendant would not be liable for an injury received by passengers through the throwing of stones by people outside, unless the car was propelled into a place of known danger, and the proof in this case on that point is simply that another car had been stoned. It does not appear to the court that there is sufficient notice to the defendant or sufficient evidence that the dangerous state of things had prevailed for a length of time sufficient so that the defendant could be presumed to have notice. I therefore direct the jury to return a verdict for the defendant."
To this decision the plaintiff excepted, and now prays for a new trial on the ground that it was erroneous. He argues, first, that notice to the conductor in charge of the car was notice to the company. The suit, he says, does not charge the company with negligence in dispatching the car to Pawtucket, but in proceeding when the mob was seen in the street. We understand that this is exactly the view which the presiding justice took. He decided, in effect, that there was nothing in the presence and behavior of the crowd to notify the motorman or conductor that there was danger in proceeding, and, therefore, the company is not liable.
We are unable to see how the court could have take any other view of the situation. The motorman saw ahead of him a number of men walking, as one witness says, slowly along the street, making, as all agree, no hostile demonstration. Among them were two policemen, charged by law with the duty of suppressing disturbances. The motorman could not have known that a car had been stoned by these people fifteen minutes before. No warning came from the policemen or others *Page 312 
that the crowd had hostile intentions, and the motorman's duty was clearly to carry his passengers along his route as far as they wished to go, until, at least, some threat or show of obstruction should be made. When the stones were thrown the car was in the midst of the crowd and there was no course open to him but to proceed. We can not see that in any respect he or the company, as represented by him, was guilty of any negligence towards the plaintiff. If, on sight of the crowd a quarter of a mile away, the car had stopped and refused to carry the plaintiff farther, he might well have complained of breach of duty. Having the same knowledge which the motorman possessed, the plaintiff could have left the car before approaching the crowd if he had chosen to do so. The risk, if any there was, was as obvious to him as to the defendant's servants.
The defendant has referred us to a case decided by the Supreme Court of Minnesota, January 23, 1903, Fewings v.Mendenhall Receiver, 93 N.W. Rep. 127, which is similar to the case at bar in all its important features. In that case a passenger in one of the defendant's cars was struck by a stone thrown by a strike sympathizer and injured. The court held that, though a strike against the road was in operation, it was no negligence for the receiver to run the cars, nor to omit to cover the windows of them with canvas or to draw down the leathern curtains, nor to fail to notify the plaintiff of the existence of a strike which he and all intelligent citizens were aware of.
The cases defining the degree of care imposed by law upon a carrier of passengers are carefully reviewed, and the conclusion is reached that, while common carriers are insurers of freight against all damage except the act of God and the public enemy, and are bound to exercise for the safety of passengers the highest degree of care and foresight consistent with the orderly conduct of their business with respect to all matters under their control, the same strict rule does not apply to acts of persons beyond their control.
The court say, p. 129: "A number of other cases are cited and relied upon by counsel, wherein the general rule is stated substantially as contended for by him, namely, that a carrier *Page 313 
of passengers is required to exercise the utmost vigilance to protect passengers from insult and injury from whatever cause arising; but an examination of them shows that they are all cases where the carrier had permitted third persons to enter upon its premises or cars, and thereafter failed to exercise a proper degree of care to restrain them from acts of lawlessness; and there can be no question as to their soundness. The question before us is whether this strict rule applies to the act of a stranger, such as here shown. That it does not is sustained by some very respectable authorities. Tall v. Packet Co., (Md.)44 A. 1007, 47 L.R.A. 120; Railroad Co. v. MacKinney,124 Pa. 462, 17 A. 14, 2 L.R.A. 820; Thomas v. Railroad Co.148 Pa. 180, 23 A. 989, 15 L.R.A. 416; Railroad Co. v.Pillsbury, 123 Ill. 21, 14 N.E. 22. In our opinion, it would be unjust to require a carrier of passengers, either a steam or a street railway company, to exercise the utmost care and vigilance to guard and protect passengers from criminal acts of strangers, persons not under its control or subject to its orders, and for whose acts it is in no way responsible. And we hold, without further discussion, as respects the acts of such strangers, that carriers of passengers are liable to the exercise of ordinary care and prudence only. Such carrier is liable for all injuries resulting from the acts of strangers which are reasonably to be anticipated under the particular circumstances, and which ordinary care and prudence, had it been exercised, would have prevented." These observations are supported by the cases cited, and seem to us just and reasonable. It is the duty of the civil authorities, not of a railroad company, to preserve order in the streets.
The opinion of the court upon demurrer to this declaration,25 R.I. 202, stated the general rule which requires of a railroad company the utmost care and skill in the operation of their road and the safe transportation of their passengers, but the court did not have before them the circumstances of the case as they were since developed by the evidence.
The declaration alleged that the car was run into the midst of a mob who were threatening to do violence and to inflict *Page 314 
injury upon the company's property, which the company well knew. The demurrer to these allegations was rightly overruled. While the rule as stated is of very general application, it must be limited, at least, to known dangers, when they are occasioned entirely by causes beyond the control of the carrier.
The plaintiff's counsel calls to our notice the historical events connected with this strike, and particularly that very early in the morning of the day when this injury was inflicted the governor had ordered a military force to Pawtucket to preserve order and restrain violence towards the property and employees of the street railroad company, and had issued his proclamation calling upon persons riotously assembled at Pawtucket to disperse. These circumstances are such as the court takes judicial notice of when brought to its attention (1 Greenl. Ev. § 6; Steph. Ev. p. 121, n. 9), but there is nothing in the record or the decision to show that they were ignored in the consideration of the case by the trial court. Briefly considered, the circumstances amount to this — that the municipal authorities of Pawtucket had tolerated violence and crime, and the chief executive of the State had interposed to repress them. It was very easy to anticipate that violence would cease when the power of the law was displayed on the side of peace; and so, after the militia had taken up the work which the police had neglected, the company might confidently resume its service with no fear of danger. These considerations would address themselves more properly to the controlling officers of the company who dispatched the cars upon their several routes, but if the motorman and conductor of this car knew of the situation they might rely in all good faith upon the security which the militia was sent to effect. The fact that the evildoers had been warned and the militia had assumed the duty of keeping the peace were invitations to the defendant to run its cars, notifications of danger.
Taking all the circumstances into consideration, it is plain that the defendant was not guilty of any neglect of duty towards the plaintiff, and the verdict was properly directed. *Page 315 
Petition for new trial denied, and case remitted to the common pleas division for judgment.